Title: 20th.
From: Adams, John Quincy
To: 


       Attended meeting all day. Dined at Mr. Dana’s, with the butler. The weather was warm, the fore part of the day, but in the afternoon, got round to the east.
       Ephraim Morton of Boston was, . He has been absent from college, on account of sickness, ever since Commencement, till this quarter; so that I have had less opportunity to form any acquaintance with him, than with any other person belonging to the Class. His character however is not very conspicuous in any line; he is said to be a very good scholar in the Latin and greek languages; but even when he is here, he is little noticed by the Class in general, and I have seldom been in Company with him: his disposition is good, and he has at least the merit, of not being the author of any mischief.
      